department of the treasury internal_revenue_service washington d c mar cc dom fs p si tl-n-7376-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject air transportation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer issue s whether the district should enter into a prototype agreement with the taxpayer providing a mutually acceptable method for allocating the amount_paid for a mixed services travel package between amounts paid for taxable air transportation and amounts paid for nontaxable components of the package conclusion we agree with the concept of a prototype agreement such an agreement would eliminate uncertainty in this contentious area the proposed agreement however appears not to conform to revrul_63_155 which addresses the allocation of taxable and nontaxable portions of package tours even though the allocation used in revrul_63_155 is not mandatory in application the ruling does require the use of a reasonable allocation of transportation costs the proposal does not appear to achieve a reasonable allocation thus we recommend that the district not approve the agreement as drafted facts the taxpayer endeavoring to increase its business either through goodwill or increase receipts promotes various trip packages to its establishment for identified customers the junkets may take any of several forms for premium customers fully complementary plane flights and hotel stays are available for other customers partially complementary that is discounted packages are available and for the general_public full price packages are available the packages may be provided directly through the taxpayer or through travel agents the taxpayer or the agent may charter an aircraft and offer the seats to a group or the public because of the variety of packages offered the taxpayer has had difficulty determining its liability for air_transportation_tax the taxpayer and the district propose to enter into an agreement to determine readily the value of the non-air transportation items a spreadsheet will be used to simplify the tax computations under the proposal the taxpayer will record the number of paying passengers and package price for each flight record the passenger facility charges pfc for all paying passengers determine the total amount received number of paying passenger times cost per passenger less the pfcs compute the value of the hotel component by multiplying an agreed-upon per person room rate by the number of paying passengers compute the value of the ground transportation component by multiplying an agreed-upon per person amount by the number of paying passengers compute the value of the fun books coupons etc component by multiplying an agreed-upon per person amount by the number of paying passengers determine other costs per paying passenger determine the tax_base by subtracting from the total amount received a the total value of single rooms based on above b the total value of double rooms based on above c the total value arrived at for ground transportation and the fun book based on and above multiplying the result of by the current fet rate and adding the appropriate segment fees for charters that are fully complementary the fet would be calculated based on the amount_paid for the charter law and analysis sec_4261 imposes on amounts paid for taxable_transportation of any person a tax equal to percent of the amount so paid sec_4261 imposes a tax on the amount_paid for each segment of domestic transportation by air currently the tax is dollar_figure sec_4261 imposes a tax of dollar_figure on the amount_paid for any transportation of any person by air if such transportation begins or ends in the united_states this tax does not apply to any transportation all of which is taxable under subsection a sec_4262 defines the term taxable_transportation to include transportation by air which begins in the united_states or in the mile zone and ends in the united_states or in the mile zone the mile zone means that portion of canada or mexico which is not more than miles from the nearest point in the continental_united_states revrul_63_155 1963_2_cb_566 addresses a situation in which a hotel provided package tours including free air transportation a flight is advertised as a round-trip 'free flight' to and from the city of x and is sold as part of a 'package tour ' these 'package tours' are sold through the hotel's own ticket offices and through travel and tour agents the revenue_ruling concludes that in the circumstances under consideration the payment for the 'package tour' includes an amount_paid for taxable_transportation it is immaterial that such transportation also serves as a promotional device to stimulate the normal business activities of the hotel the revenue_ruling holds that the tax imposed by sec_4261 of the code applies to that portion of the amount_paid for the 'package tour' which is reasonably attributable to taxable_transportation the ruling provides an illustrative method of allocation that is acceptable to the internal_revenue_service it provides the following example the tax_base may be determined by applying to the total amount_paid for the 'package tour' the ratio which the tax-excluded standard transportation charge made by regular certified airlines for a comparable flight within the area bears to such tax-excluded standard transportation charge plus the fair_market_value of the goods and nontaxable services sold in this manner the tax_base may be computed by applying the following formula standard transportation charge tax-excluded standard transportation charge tax-excluded plus the fair_market_value of the goods and nontaxable services x total amount_paid for the 'package tour' tax_base once the tax_base has been computed by an acceptable method the amount of tax may be determined by applying to the tax_base the tax_rate in effect at the time the flight begins the principle underlying revrul_63_155 is that where an amount is paid for a package including both air transportation and non-air transportation items the portion of the total amount_paid allocable to air transportation and thus subject_to the sec_4261 tax is determined by a calculation of the portion of the total value of all components allocable to the value of the air transportation the proposed allocation of costs that the district has negotiated does not follow this principle rather it allocates agreed-upon values to the non-air transportation items and any remainder is designated as the amount_paid for air transportation even though the example in revrul_63_155 is only illustrative the revenue_ruling does hold that the tax imposed by sec_4261 of the code applies to that portion of the amount_paid for the 'package tour' which is reasonably attributable to taxable_transportation in any case where the aggregate of charges for the individual components of the package sold separately differs from the charge for the package a reasonable allocation must be made between the taxable and nontaxable components of the package in the instant case the proposed agreement would allocate full value to the non-air transportation portions of the package and allot the residue to the taxable air transportation portion this would be a reasonable allocation only if the package cost is identical to the aggregate of the actual charges for the components sold separately this normally is not the case with most types of package tours a major selling point usually is the reduced cost of a package compared to the same goods and services purchased separately as drafted the agreement results in the determination of an amount_paid for air transportation that appears not to reflect the relative value or relative cost of the air transportation in comparison to the other costs as such the allocation would not reasonable case development hazards and other considerations we agree in principle with the district’s attempt to develop a standard formulaic method of determining the amount of the price of a junket or tour package that is subject_to the air_transportation_tax however as you mention in your memorandum dated date other casinos will learn of and want to use the method agreed upon by the district and the taxpayer because of this we believe that the agreement should be in the form of a market segment understanding msu and should be developed for the industry instead of for one taxpayer we suggest that the district refer the issue to the air transportation industry specialization program for further development and that the ultimate negotiation be completed through the market_segment_specialization_program you may wish to discuss the mechanics of the mssp program with that office’s national staff who may be reach at if you have any further questions please call by patrick putzi special counsel associate chief_counsel domestic
